DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim(s) Status
Claims 1-6 are currently being examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 12-16 of copending Application No. 14/282785 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both application’s inventive scope involves a server monitoring media streaming to a display by a streaming device to provide overlaid advertisement.
 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gardner et al. (“Gardner”, US 2008/0319852 A1) in view of Carmi et al. (“Carmi”, US 2008/0046919 A1) and Drayson (US 2013/0276010 A1).  	1) Regarding claim 1, Gardner teaches a method for displaying advertising content (Figs. 1 & 5), comprising:  	a network server device (¶0039); a media streaming device (¶0070; Fig. 1: device 102) to obtain information related to a media content that the media streaming device is currently causing to be streamed (¶0044-48; ¶0051-54 ¶0070 with reference to Figs. 5-6) to a device (Fig. 1: display 104) for display on a display associated with the device (¶0039); 	receiving by a first app (Fig. 1: advertising module 114) installed on the media streaming device from the network server device advertising content related to the media content that the media streaming device is causing to be streamed to the device (¶0039).  	As per the limitation providing by the first app the advertising content to a second app installed on the device whereby the advertising content is provided to the second app installed on the device independently of the media content currently being streamed to the device whereupon the second app installed on the device will function to display the advertising content as an overlay to the media content that is being caused to be displayed in the display associated with the device independently of the second app on the device.  	Gardner discloses, in ¶0026, that the advertisement overlay is provided in association with commercial content that is displayed with the program content (see Fig. 5 step 502). Fig. 1 illustrates that the commercial content received separate from the program content, hence the advertisement content is independent of the media content (program content) being streamed. Gardner discloses that the advertising module 114 controls the display of the advertisement information (advertisement information displayed on the overlay 204 of Figs. 2-3) and that the advertising module 114 accesses the advertisement information from the network server, see ¶0039. Gardner discloses the overlay panel 204 overlaid on the program content, i.e. see element 222 of Figs. 2-3. Therefore, Gardner discloses the claimed invention except the explicit use of overlay module (i.e. the claimed second app) that performs the functions to display the overlay local at the display. Gardner illustrates, in Fig. 1, however that the information provided by the player module 112 and advertising module is provided to the display device 104, which suggest some form of software instructions is performed locally at the display device 104 in order for the overlay 204 to be displayed as shown in Figs. 2-4. 	In a related art, Carmi discloses, in ¶0058 with reference to Fig. 3, the concept of configuring a device with a display to display overlay advertising content at selective areas of the display using a local interactive module. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of configuring a device with a display to display overlay advertising content at selective areas of the display using a local interactive module as taught by Carmi, into the system as taught by Gardner, with the motivation to enhance the display features of the system. 	 	As per the limitation monitoring by the network server to obtain information related to the media content. 	Drayson discloses, in ¶0019-21 with reference to Figs. 1 and 4, the concept of using a detection server that monitors media content being viewed and detects advertisement being displayed to enable generation of new advertisement content to be displayed. 	At the time of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using a detection server that monitors media content being viewed and detects advertisement being displayed to enable generation of new advertisement content to be displayed as taught by Drayson, into the system as taught by Gardner and Carmi, with the motivation to enhance the advertisement features of the system. 	2) Regarding claim 2, Gardner, Carmi and Drayson teach wherein the first device comprises a television (Gardner: Figs. 1-4; 10; ¶006).  	3) Regarding claim 3, Gardner, Carmi and Drayson teach wherein the streaming device comprises a smart phone (Drayson discloses, in ¶0015 with reference to Fig. 1, the concept of using a smart phone as a media device. At the filing of invention, it would have been obvious to a person of ordinary skill in the art to implement the first device a smart phone) and the device comprises a television (Gardner: Fig. 10; ¶0069). 	4) Regarding claim 4, Gardner, Carmi and Drayson teach comprising data-synchronizing the first app installed on the media streaming device and the second app installed on the device (Gardner: Figs. 7-8 illustrates the overlay sync with the display device displayed content). 	5) Regarding claim 5, Gardner, Carmi and Drayson teach comprising using a wireless network to provide the advertising content from the first app to the second app (Gardner: ¶0069-70). 	6) Regarding claim 6, Gardner, Carmi and Drayson teach wherein the wireless network comprises an RF network (Gardner: ¶0070). 		
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 9451306 B2; US 20080004954 A1; US 20080320531 A1; US 20130304817 A1, system providing overlaid advertisement content.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A. FOXX whose telephone number is (571)272-5530.  The examiner can normally be reached on 9:00am-5:00pm Monday-Friday (Alternating Friday). 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHICO A FOXX/
Examiner, Art Unit 2684